DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the RCE filed on 11/1/21.  
Claims 1-9, 12-14, and 21-22, 24-26 is/are presented for examination.

Interview Summary

Initiated the interview with the Applicant’s Representative, Brian K. Seidleck (Reg. No. 51,321), on 11/8/21 to incorporated part of Specification into the independent claim(s) to move the case forward, was not successful.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 9, 14, 21-22 & 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey, U.S. Pub. No. 2004/0171396 A1, and Kotani, U.S. Pat. No. 6,247,131 B1, and in view of Mendiola, U.S. Pub. No. US 2002/0007398 Al, and further in view of Crane, U.S. Pat. No. 6,510,236 B1.
As to claim 1, Carey teaches a method comprising: 
providing a primitive for an instant messaging service, where the primitive comprises information elements recognized by a terminal device and at least one other entity able to communicate with the terminal device over a network (Carey, figure 5-6; i.e., logon information (equivalent to information elements) and router server (equivalent to other entity) to send and receive information (equivalent to communicate)); 
providing the primitive with an information element, wherein the client is an implementation of the instant messaging service which enables user access to the instant messaging services (Carey, figure 1-2 & 5; i.e., logon into (equivalent to enable access) the instant message service); and
providing the primitive with another information element identifying a user of the client (Carey, figure 9; page 1, paragraph 7; i.e., associating the user (equivalent to identifying a user) based on the information such as username and password); 
at least one of a hardware device, software, or a combination thereof (Carey, figure 1);
wherein the information element identifying the client is used to communicate with the instant messaging service for routing of messages to the client and messages to the user via the client (Carey, figure 2-7; page 2, paragraph 24; page 3, paragraph 28; i.e., using instant message routing server to route the messages to the mobile device based on the name list of the mobile devices). 
But Carey failed to teach the claim limitation wherein providing the primitive with an information element identifying a client of the terminal device; and the information element identifying the client is different from the information element identifying the user; and wherein the instant messaging service and the at least one other entity authenticate the user by authenticating each of the client and the user using the information element identifying the client and the information element identifying the user respectively, and wherein the client information element and the user information element are used together during a same authentication protocol.
However, Kotani teaches the limitation wherein providing the primitive with an information element identifying a client of the terminal device (Kotani, col 3, lines 2-5; i.e., unique identifier to be read together with the software program installed into the computer system to identify the software program (equivalent to client)); and the information element identifying the client is different from the information element identifying the user (Kotani, col 3, lines 2-5, 11-18 & 46-62; i.e., unique identifier to be read together with the software program (equivalent to information element) installed into the computer system to identify the software program (equivalent to client); information element identifying the user is being taught by Carey, which is different than the information element being taught by Kotani).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carey in view of Kotani so that the system would be able to identifying the installed software program.  One would be motivated to do so to make it possible to identify each authoring program and contents (see Kotani, col 1, lines 39-43).
However, Mendiola teaches the limitation wherein the instant messaging service and the at least one other entity authenticate the user by authenticating each of the client and the user using the information element identifying the client and the information element identifying the user respectively (Mendiola, page 1, paragraph 8 & 10; page 6, paragraph 91; i.e., [0008] an IM sender must be authorized by the recipient (both are considered "buddies" of one another) to be able to receive messages from the sender. In such cases, an authorization is made by a user specifically instructing the IM server to allow messages to be received from particular senders; [0010] Authorizations may also be required by users to allow them to be detected by other users as being "online". "Online" in the context of IM means that a client user is connected to the internet or is otherwise capable of receiving instant messages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carey in view of Mendiola so that the system would be able to track the user logs and session.  One would be motivated to do 
However, Crane teaches the limitation wherein the client information element and the user information element are used together during a same authentication protocol (Crane, col 2, lines 29-39; i.e., In operation, each given application client passes to the application server a request for authentication. The request includes a user id and device id identifying a respective client and an authentication device coupled thereto. The application server (if it trusts the device and has support for it) determines which device authentication server the request is intended, and then routes given authentication data to that server. If the device authentication server verifies that the authentication data is acceptable for authentication, an authorization token is returned to the client).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carey in view of Crane so that the system would be able to determine whether the device data is acceptable.  One would be motivated to do so to incorporate such alternate authentication devices into their current authentication schemes (see Crane, col 1, lines 48-57).
As to claim 2, Carey-Kotani-Mendiola-Crane teaches a method as recited in claim 1, wherein the instant messaging service enables the user to access from a plurality of clients including the client (Carey, figure 1; page 4, paragraph 37; i.e., user access the instant message). 
As to claim 4, Carey-Kotani-Mendiola-Crane teaches a method as recited in claim 2, wherein the instant messaging service enables the user to access from the Carey, figure 8; i.e., allow user to enter screen name to access IM (equivalent to access from the plurality of clients)). 
As to claim 5, Carey-Kotani-Mendiola-Crane teaches a method as recited in claim 2, wherein the instant messaging service enables the user to access from the plurality of clients installed in a plurality of terminal devices (Carey, figure 8). 
As to claim 7, Carey-Kotani-Mendiola-Crane teaches a method as recited in claim 1, wherein the information element identifying the user of the client comprises a user name and a password (Carey, figure 8). 
As to claim 8, Carey-Kotani-Mendiola-Crane teaches a method as recited in claim 1, wherein the information element identifying the client of said terminal device comprises a client name and a client address that is different from the client name, wherein the client name is used to send and receive messages to the user accessing via the client within the terminal device and to record information based on the client (Carey, page 2, paragraph 21; i.e., associating name and address). 
As to claim 9, Carey-Kotani-Mendiola-Crane teaches a method as recited in claim 8, wherein the client address includes an address or an identifier of the terminal device, and the client address provides a low-level mapping between the terminal device and the client within the terminal device (Carey, page 2, paragraph 21; page 3, paragraph 29; i.e., associating name and address to the device). 

Claim(s) 14 is/are directed to a non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 1.  Therefore, claim(s) 14 is/are also rejected for similar reasons set forth in claim(s) 1.
Claim(s) 21-22 & 25-26 is/are directed to a non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 8-9.  Therefore, claim(s) 21-22 & 25-26 is/are rejected for similar reasons set forth in claim(s) 8-9.
Claim(s) 24 is/are directed to a non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 1.  Therefore, claim(s) 24 is/are also rejected for similar reasons set forth in claim(s) 1.


Claim(s) 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey, U.S. Pub. No. 2004/0171396 A1 in view of Kotani, U.S. Pat. No. 6,247,131 B1, and Mendiola, U.S. Pub. No. US 2002/0007398 Al, and Crane, U.S. Pat. No. 6,510,236 B1, and further in view of Glenn, U.S. Pub. No. 2002/0021307 A1.
As to claim 3, Carey-Kotani-Mendiola-Crane teaches a method as recited in claim 1.  But Carey-Kotani-Mendiola-Crane failed to teach the claim limitation wherein the instant messaging service enables the user to simultaneously access from the plurality of clients including the client. 
However, Glenn teaches the limitation wherein the instant messaging service enables the user to simultaneously access from the plurality of clients including the client (Glen, page 6, paragraph 67; i.e., simultaneously connect with different devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carey-Kotani-Mendiola-Crane in view of Glen so that the system would be able to simultaneously connect with multiple devices.  
As to claim 6, Carey-Kotani-Mendiola-Crane teaches a method as recited in claim 1.  But Carey-Kotani-Mendiola-Crane failed to teach the claim limitation wherein the client is configured to provide simultaneous access to the instant messaging service for the plurality of users via the terminal device. 
However, Glenn teaches the limitation wherein client is configured to provide simultaneous access to the instant messaging service for the plurality of users via the terminal device (Glen, page 6, paragraph 67; i.e., simultaneously connect with different devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carey-Kotani-Mendiola-Crane in view of Glen so that the system would be able to simultaneously connect with multiple devices.  One would be motivated to do so to allow client to obtain services from multiple servers (see Glen, page 1, paragraph 7).


Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey, U.S. Pub. No. 2004/0171396 A1 in view of Kotani, U.S. Pat. No. 6,247,131 B1, and Mendiola, U.S. Pub. No. US 2002/0007398 Al, and Crane, U.S. Pat. No. 6,510,236 B1, and further in view of Takahashi, U.S. Pub. No. 2002/0002518 A1.
As to claim 12, Carey-Kotani-Mendiola-Crane teaches a method as recited in claim 1.  But Carey-Kotani-Mendiola-Crane failed to teach the claim limitation wherein 
However, Takahashi teaches the limitation wherein the authentication protocol blocks access by a subscribing user when the subscribing user is not using a subscribing client (Takahashi, page 1, paragraph 16; i.e., prevent unauthorized access).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carey-Kotani-Mendiola-Crane in view of Takahashi so that the system would be able to eliminate from the communication system.  One would be motivated to do so to reduce the overload (see Takahashi, page 1, paragraph 8).
As to claim 13, Carey-Kotani-Mendiola-Crane teaches a method as recited in claim 1.  But Carey-Kotani-Mendiola-Crane failed to teach the claim limitation wherein the information element identifying the user is used by the instant messaging service for at least one of billing and charging. 
However, Takahashi teaches the limitation the information element identifying the user is used by the instant messaging service for at least one of billing and charging (Takahashi, page 1, paragraph 16;  page 2, paragraph 20, 23-24; i.e., billing of a service and a chat service; information using to access the service and for billing also).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carey-Kotani-Mendiola-Crane in view of Takahashi so that the system would be able to eliminate from the communication system.  One would be motivated to do so to reduce the overload (see Takahashi, page 1, paragraph 8).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 12-14, 21-22, 24-26 has/have been considered but are moot in view of the new ground(s) of rejection.  Applicant’s arguments include the failure of previously applied art to expressly disclose “the client information element and the user information element are used together during a same authentication protocol” (see Applicant’s response, 11/1/21, page 10-15).  It is evident from the detailed mappings found in the above rejection(s) that Crane disclosed this functionality (Crane, see col 2, lines 29-39).  Further, it is clear from the numerous teachings (previously and currently cited) that the provision for “the client information element and the user information element are used together during a same authentication protocol” was widely implemented in the networking art.  Thus, Applicant’s arguments drawn toward distinction of the claimed invention and the prior art teachings on this point are not considered persuasive.

	
Listing of Relevant Arts
Greene, U.S. Patent/Pub. No. US 20160241565 A1 discloses device associated with the user identifier.
Awan, U.S. Patent/Pub. No. US 9882909 B2 discloses authenticate based on device identifier and user credentials.
Houvener, U.S. Patent/Pub. No. US 6424249 B1 discloses authorize system using the combination of terminal ID and user ID.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449